Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 10-1012

                      DAVID BERGERON, ET AL.,

                      Plaintiffs, Appellants,

                                    v.

  ANDREA CABRAL, individually and as Sheriff of Suffolk County,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                 Before

                  Boudin, Howard and Thompson,
                         Circuit Judges.



     Stephen C. Pfaff and Louison, Costello, Condon & Pfaff, LLP,
on brief for appellants.
     Ellen M. Caulo, Deputy General Counsel, on brief for
appellee.



                         September 14, 2010
            Per    Curiam.      Plaintiffs-appellants     appeal      from   the

district court's award of costs for deposition transcripts over

their objections that the motion for bill of costs was untimely and

that some of the transcripts were not used at trial.             We affirm.

            Defendant-appellee, Suffolk County Sheriff Andrea Cabral

was the prevailing party in this 42 U.S.C. § 1983 suit brought by

plaintiffs-appellants, ten former jail officers at the Suffolk

County Sheriff's Department. Cabral filed a motion for an award of

deposition costs in the amount of $13,311.45.            Plaintiffs opposed

the motion for costs on the ground that it was untimely, and that

some of the depositions were not actually introduced into evidence

or used at trial and, therefore, should not have been taxed as

costs.    In granting the motion for bill of costs, the district

court    ruled    that   the   one-month   delay   in   filing   it    was   not

"excessive or prejudicial to plaintiffs," and that the claimed

costs were "reasonable and authorized by statute."                 Plaintiffs

appeal from that ruling.

            "The award or denial of costs is generally reviewed only

for an abuse of discretion." 10 James Wm. Moore, Moore's Federal

Practice, §54.100[4][b] (3d ed. 1997).             As the district court

stated, and neither party disputes, "[n]either the Federal Rules

nor the Local Rules of this court set a deadline for the filing of

a Bill of Costs."        "If the local rules do not address the issue, a

motion for costs is not subject to any particular time limitation,


                                     -2-
but   instead    must    be    filed   within   a    reasonable      time."    Id.,

§54.100[1][a].

            The district court's website sets forth the procedure for

filing a bill of costs in that court, including a fifteen-day time

period which the website characterizes as "an informal practice,

rather than a formalized local rule." The defendant filed her bill

of costs 45 days after the expiration of the time to appeal instead

of 15 days after.1            The district court's website specifically

provides that allowance should be made for "litigants who file late

but claim, in good faith, that they were not aware of the time

restriction."     The defendant, whose attorney filed an affidavit

stating her ignorance of the 15-day time period, falls within that

category.

            In   their    brief,   appellants       argue   that    granting   the

defendant's delayed motion for costs represents a "dereliction of

the Court's rules" and "disturbs finality."                 However, given that

the district court treats the fifteen-day time period as "an

informal practice, rather than a formalized local rule," and

specifically     allows   for    exceptions     under   these      circumstances,

appellants' objections are unfounded.            The district court did not




      1
       Judgment entered on 8/24/09 and the 30-day appeal period
expired on 9/23/09.    Therefore, under the "informal practice"
within the District of Massachusetts, Cabral should have filed her
motion for bill of costs by 10/8/09.       Instead, she filed it
approximately one month later, on 11/9/09.

                                       -3-
abuse its discretion in failing to deny the motion for costs as

untimely.

            Appellants also object that the district court abused its

discretion       in   awarding   costs   for   the   preparation   of   certain

depositions which were not "used at trial."                Defendants sought

taxation    of    costs   for    the   deposition    transcripts   of   the   ten

original plaintiffs and six current or former employees of the

Suffolk County Sheriff's Department.             The claims of four of the

plaintiffs had been dismissed at the summary judgment stage.

Plaintiffs object that the deposition transcripts of those four

plaintiffs were not "used at trial" and therefore should not be

taxed as costs.         They further object that because non-plaintiff

department employees Elizabeth Keeley and Eugene Sumpter did not

testify at trial, their depositions also should not have been taxed

as costs.

            This court has held that deposition costs are taxable if

they "are either introduced into evidence or used at trial," and

that "[i]t is within the discretion of the district court to tax

deposition costs if special circumstances warrant it, even though

the depositions were not put into evidence or used at the trial."

Templeman v. Chris Craft Corp., 770 F.2d 245, 249 (1st Cir. 1985).

The record establishes, and plaintiffs do not dispute, that the

depositions to which appellants object were filed with the district

court in support of the partially-successful motion for summary


                                         -4-
judgment.    Therefore, the transcripts were "necessarily obtained

for use in the case." 28 U.S.C. § 1920(2). See 10 Charles Alan

Wright, Arthur R. Miller and Mary Kay Kane, Federal Practice and

Procedure, § 2676, p. 423 (3d ed. 1998) ("[t]he justification for

taxing the expense of a deposition that is introduced into evidence

also supports taxing the expense of a deposition employed on a

successful   motion     for   summary   judgment");   10   Moore's   Federal

Practice, supra, § 54.103[3][c] (explaining that a deposition's

necessity is established if it is "used in pretrial proceedings,

such as on a motion to dismiss or for summary judgment").               The

district court did not abuse its discretion in awarding costs for

all of the claimed depositions.         See Whitfield v. Scully, 241 F.3d
264, 271-272 (2d Cir. 2001).

            Affirmed.    See 1st Cir. R. 27.0(c).




                                    -5-